DETAILED ACTION
This action is responsive to the amendment filed on 02/28/2022. Claims 1, 3-11, 13-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating or modifying a backup schedule based on backup time, frequency, and number of supported backup streams.
The limitation of generating, or modifying, a backup schedule based on the backup time, frequency,, wherein the backup schedule minimizes a number of time slots, within the fixed window of time, in which there are backups running, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. As noted, the specification recites ([0002]human scheduling of backups). Therefore modifying a backup scheduling based on backup time, frequency, and number of supported back streams is a mental step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) six additional elements:
identifying an asset (Fig. 6 - 802), and a backup time associated with a saveset corresponding to that asset;
determining a frequency for the asset(Fig. 6 - 804); 
identifying one or more available backup servers(Fig. 6 - 806);
determining a respective number of simultaneous backup streams supportable by each available backup server(Fig. 6 - 808); 
identifying a fixed window of time in which the saveset must be backed up;
backing up the saveset according to the backup schedule.
The first four additional elements, as the specification recites (Figure 6, [0063-0064]) The information identified at 802 may be obtained by surveying a computing environment. Next, a frequency F may be identified 804 for each of the assets. With the asset information collected at 802 and 804, the method 800 may then proceed to 806 where the server, or servers, available to support the backup of asset datasets are identified. As well, the number of backup streams simultaneously supportable by each backup server may be identified 808.), amount to no more than mere data collection and apply the judicial exception using a generic computer component. The additional element of identifying a fixed window of time in which the saveset must be backed up, as the specification recites ([0042] The whole backup is planned for a fixed window of time,  amount to no more than mere data collection and apply the judicial exception using a generic computer component.  The additional element of backing up the saveset according to the backup schedule, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. There are no specific details on the backup, just “apply it” or “technological environment/field of use”. Backing up at this level of generality is just storing data. Backing up is an insignificant extra-solution activity as mere data output. Claim 11 - the media claim of claim 1 - recites one more element: a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising, and this additional element is a generic computer component. Additional elements are insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the six additional elements, with respect to integration of the abstract idea into a practical application. Court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network, storing and retrieving information in memory is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 1 and claim 11 (the media claim of method claim 1),  is/are not patent eligible.
Claim 3, 13 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server.
The limitation of monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. Monitoring at this level of generality is akin to data gathering. Monitoring is an insignificant extra-solution activity as mere data gathering. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements, with respect to integration of the abstract idea into a practical application. Court decisions cited in MPEP 2106.05(g) indicate that mere data gathering is insignificant extra-solution activity. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 3 and claim 13 (the media claim of method claim 3),  is/are not patent eligible.
Claim 4, 14 - dependent claim of claim 3, 13, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule.
The limitation of data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. There are no specific details on how the data is used for generating the modified backup schedule. MPEP 2106.05(f) (1) indicate the claim recites only the idea of a solution or outcome without reciting details of how it is accomplished, is the equivalent to the word “apply it”.  Also, “used as a basis for generating a modified backup schedule” is intended use. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 4 and claim 14 (the media claim of method claim 4),  is/are not patent eligible.
Claim 5, 15 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the backup schedule meets an RPO requirement of the asset.
The limitation of the backup schedule meets an RPO requirement of the asset, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The specification recites “from a customer, an acceptable RPO for each of the customer assets whose data is, or may be, targeted for backup”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional element. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 5 and claim 15 (the media claim of method claim 5),  is/are not patent eligible.
Claim 6, 16 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: using a machine learning process to obtain the backup time.
The limitation of  using a machine learning process to obtain the backup time, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. The specification recites ([0039] The time estimated for backing up a saveset of an asset iϵA may be denoted by B.sub.i and may be directly derived from Machine Learning (ML), such as by way of, for example, an off-the-shelf regression technique such as Random Forest Regression.) The off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner. MPEP 2106.05(f) (1) indicate the claim recites only the idea of a solution or outcome without reciting details of how it is accomplished, is the equivalent to the word “apply it”.  The claim(s) is/are also at high level of generality.  MPEP 2106.05(h) indicate that merely indicating a field of use or technological environment in which to apply the judicial exception type language. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the limitations characterized as insignificant extra-solution activity above, these limitations are also well-understood, routine, and conventional activity. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 6 and claim 16 (the media claim of method claim 6),  is/are not patent eligible.
Claim 7, 17 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the backup schedule identifies a maximum scheduled start time for the asset.
The limitation of the backup schedule identifies a maximum scheduled start time for the asset, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional elements. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 7 and claim 17 (the media claim of method claim 7),  is/are not patent eligible.
Claim 8, 18 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) one additional element: the method is performed for a computing environment that comprises multiple assets and multiple backup servers.
The limitation of  the method is performed for a computing environment that comprises multiple assets and multiple backup servers., as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. The claim(s) is/are just a field of use or technology environment as cited in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 8 and claim 18 (the media claim of  method claim 8),  is/are not patent eligible.
Claim 9, 19 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous a backup of that saveset.
The limitation the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous a backup of that saveset, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional element. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 9 and claim 19 (the media claim of method claim 9),  is/are not patent eligible.
Claim 10, 20 - dependent claim of claim 1, 11, respectively -  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the backup schedule specifies: (i) where the saveset should be backed up; and (ii) where the saveset should be backed up.
The limitation the backup schedule specifies: (i) where the saveset should be backed up; and (ii) where the saveset should be backed up, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. It is the product of the abstract idea of generating a backup schedule. The nature of the backup schedule is to decide and specify where and when to perform the backup. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of no more than mere data collection and apply the judicial exception using a generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) no additional element. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. The claim(s), claim 10 and claim 20 (the media claim of method claim 10),  is/are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner respectfully notes that Claim 1, 11 recites “wherein the backup schedule 
minimizes a number of time slots”. Minimizes is a relative term of degree as used in the claims. It is unclear and indefinite as to the meaning of “minimizes a number of time slots”. The Examiner interprets the claim limitation as reduce the backup time, for the purpose of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, 10-11, 15, 17-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova et al (US 20120131583 A1), referred herein as Cherkasova in view of Mehta et al. (US 20190278661 A1), referred herein as Mehta.
Regarding Claim 1, Cherkasova teaches 
A method, comprising: identifying an asset, and a backup time associated with a saveset corresponding to that asset; (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive…The method may also include solving the scheduling problem using an integer programming (IP). [0012] each backup job is characterized by two metrics, referred to herein as "job duration" and "job throughput") (i.e. “job duration” is the backup time)
identifying one or more available backup servers; determining a respective number of simultaneous backup streams supportable by each available backup server; (Cherkasova Abst: determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive.)
and generating, or modifying, a backup schedule based on the backup time, and number of supportable backup streams. (Cherkasova [0033] To determine scheduling for multiple tape drives 115a-d, the number of jobs in the backup set is represented by n; and the number of tape drives 115a-d in the backup device (e.g., library 110) is represented by m. The schedule is defined by a given set of n backup jobs that has to be processed by m tape drives 115a-d with given performance capacities. The maximum number of concurrent DAs 120a-d configured for each tape drive 115a-d is represented by maxDA; and the aggregate throughput of the tape drive 115a-d is represented by maxTput.)
wherein the backup schedule minimizes a number of time slots, in which there are backups running; (Cherkasova [0011] The systems and methods described herein may be used to automate design of a backup schedule which reduces or minimizes overall completion time for a given set of backup jobs by automating the parameter for setting concurrent disk agents per tape drive to enhance the tape drive throughput. (i.e. reducing or minimizing the overall completion time of backup reduces the number of time slots)
and backing up the saveset according to the backup schedule. (Cherkasova [0006] the backup session makespan using the generated bin-packing schedule.)
Cherkasova does not teach frequency,  identifying a fixed window of time in which the saveset must be backed up; fixed window of time, within the fixed window of time,
However, Mehta teaches determining a frequency for the asset (Mehta [0295]  Illustrative administrative fields include a plan name given by the administrator, a “storage pool” designating a storage destination for the backed up data, a retention period for the backed up data, and a backup frequency, which is a way of expressing RPO.) backup schedule based on frequency (Mehta [0293] FIG. 3 depicts an illustrative screenshot showing creating an RPO-driven server backup plan, including an illustrative backup frequency and backup window.) identifying a fixed window of time in which the saveset must be backed up; fixed window of time, within the fixed window of time, (Mehta [0334] At block 1004, storage manager 740 receives a backup window timeframe. See, e.g., FIG. 6. An example backup window timeframe is 7 p.m. to 7 a.m. on weekdays and all day Saturday and Sunday. There is no limitation on the RPO and/or backup frequency values, though as noted, they may be unsuitable to the amount and kind of data being backed up.)
Cherkasova and Mehta are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova and Mehta before him or her to modify the enhanced backup job scheduling of Cherkasova to include the frequency from the RPO driven scheduling of Mehta. The motivation is that some of the benefits of Mehta would provide (Mehta [0005] intelligent scheduling scheme that is based on the RPO. In this way, the RPO drives schedules by dynamically responding to historical as well as current conditions to trigger, re-prioritize, and/or accelerate backup operations. Accordingly, the approach is referred to herein as “RPO-driven backup scheduling.” [0007] improved storage utilization, such as when the system determines that fewer or smaller secondary copies can be created and still meet RPO, thus using less storage space and fewer resources. Machine learning is used for analyzing past backup jobs, success/failure histories, and other characteristics of the data storage management environment available for backups.)  Therefore, it would have been obvious to combine Cherkasova with Mehta to obtain the invention as specified in the instant application claims. 
Regarding Claim 5,  Cherkasova and Mehta teach
The method as recited in claim 1, wherein the backup schedule meets an RPO requirement of the asset.  (Mehta [0007] According to the present invention, the illustrative data storage management system has been enhanced to relieve backup administrators from having to work through competing backup considerations to devise a backup schedule that can meet the RPO.)
Regarding Claim 7,  Cherkasova and Mehta teach
The method as recited in claim 1, wherein the backup schedule identifies a maximum scheduled start time for the asset. (Cherkasova [0053] An IP solver (e.g., CPLEX) can be used to find a feasible solution. Once an optimized job scheduling is provided by the solver, the backup jobs can be ordered by the assigned "start" timestamps, and then the backup application can schedule these jobs in the determined order. This schedule is the bin-packing schedule. [0056] Assuming that job i will need to finish by period t=M.sub.up, then job i needs to start no later than t=M.sub.up-d.sub.i+1.) (i.e. start no later than t, t is the latest possible start time which is the maximum scheduled start time.)
Regarding Claim 8,  Cherkasova and Mehta teach
The method as recited in claim 1, wherein the method is performed for a computing environment that comprises multiple assets and multiple backup servers. (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive)
Regarding Claim 10,  Cherkasova and Mehta teach
The method as recited in claim 1, wherein the backup schedule specifies: 
(i) where the saveset should be backed up; and, (Cherkasova [0022] If there are m tape drives (Tape.sub.1, . . . Tape.sub.m), and each tape drive is configured with k disk agents, then the following running counters may be established for each tape drive: [0023] DiskAgent.sub.i: a counter of available disk agents for Tape.sub.i;  [0024] TapeProcTime.sub.i: a counter of overall processing time assigned to Tape.sub.i.)
 (ii) when the saveset should be backed up. (Cherkasova [0053] An IP solver (e.g., CPLEX) can be used to find a feasible solution. Once an optimized job scheduling is provided by the solver, the backup jobs can be ordered by the assigned "start" timestamps, and then the backup application can schedule these jobs in the determined order.)
Regarding Claim 11, Cherkasova teaches 
A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: identifying an asset, and a backup time associated with a saveset corresponding to that asset; (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive…The method may also include solving the scheduling problem using an integer programming (IP). [0012] each backup job is characterized by two metrics, referred to herein as "job duration" and "job throughput") (i.e. “job duration” is the backup time)
identifying one or more available backup servers; determining a respective number of simultaneous backup streams supportable by each available backup server; (Cherkasova Abst: determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive.)
and generating, or modifying, a backup schedule based on the backup time, and number of supportable backup streams. (Cherkasova [0033] To determine scheduling for multiple tape drives 115a-d, the number of jobs in the backup set is represented by n; and the number of tape drives 115a-d in the backup device (e.g., library 110) is represented by m. The schedule is defined by a given set of n backup jobs that has to be processed by m tape drives 115a-d with given performance capacities. The maximum number of concurrent DAs 120a-d configured for each tape drive 115a-d is represented by maxDA; and the aggregate throughput of the tape drive 115a-d is represented by maxTput.)
wherein the backup schedule minimizes a number of time slots, in which there are backups running; (Cherkasova [0011] The systems and methods described herein may be used to automate design of a backup schedule which reduces or minimizes overall completion time for a given set of backup jobs by automating the parameter for setting concurrent disk agents per tape drive to enhance the tape drive throughput. (i.e. reducing or minimizing the overall completion time of backup reduces the number of time slots)
and backing up the saveset according to the backup schedule. (Cherkasova [0006] the backup session makespan using the generated bin-packing schedule.)
Cherkasova does not teach frequency, identifying a fixed window of time in which the saveset must be backed up; fixed window of time, within the fixed window of time,
However, Mehta teaches determining a frequency for the asset (Mehta [0295]  Illustrative administrative fields include a plan name given by the administrator, a “storage pool” designating a storage destination for the backed up data, a retention period for the backed up data, and a backup frequency, which is a way of expressing RPO.) backup schedule based on frequency (Mehta [0293] FIG. 3 depicts an illustrative screenshot showing creating an RPO-driven server backup plan, including an illustrative backup frequency and backup window.) identifying a fixed window of time in which the saveset must be backed up; fixed window of time, within the fixed window of time, (Mehta [0334] At block 1004, storage manager 740 receives a backup window timeframe. See, e.g., FIG. 6. An example backup window timeframe is 7 p.m. to 7 a.m. on weekdays and all day Saturday and Sunday. There is no limitation on the RPO and/or backup frequency values, though as noted, they may be unsuitable to the amount and kind of data being backed up.)
Cherkasova and Mehta are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova and Mehta before him or her to modify the enhanced backup job scheduling of Cherkasova to include the frequency from the RPO driven scheduling of Mehta. The motivation for doing so would be the improve the effectiveness of backup and data protection. Therefore, it would have been obvious to combine Cherkasova with Mehta to obtain the invention as specified in the instant application claims.
Regarding Claim 15,  Cherkasova and Mehta teach
The non-transitory storage medium as recited in claim 11, wherein the backup schedule meets an RPO requirement of the asset.  (Mehta [0007] According to the present invention, the illustrative data storage management system has been enhanced to relieve backup administrators from having to work through competing backup considerations to devise a backup schedule that can meet the RPO.)
Regarding Claim 17,  Cherkasova and Mehta teach
The non-transitory storage medium as recited in claim 11, wherein the backup schedule identifies a maximum scheduled start time for the asset. (Cherkasova [0053] An IP solver (e.g., CPLEX) can be used to find a feasible solution. Once an optimized job scheduling is provided by the solver, the backup jobs can be ordered by the assigned "start" timestamps, and then the backup application can schedule these jobs in the determined order. This schedule is the bin-packing schedule. [0056] Assuming that job i will need to finish by period t=M.sub.up, then job i needs to start no later than t=M.sub.up-d.sub.i+1.) (i.e. start no later than t, t is the latest possible start time which is the maximum scheduled start time.)
Regarding Claim 18,  Cherkasova and Mehta teach
The non-transitory storage medium as recited in claim 11, wherein the non-transitory storage medium is performed for a computing environment that comprises multiple assets and multiple backup servers. (Cherkasova Abst: Systems and methods of enhanced backup job scheduling are disclosed. An example method may include determining a number of jobs (n) in a backup set, determining a number of tape drives (m) in the backup device, and determining a number of concurrent disk agents (maxDA) configured for each tape drive)
Regarding Claim 20,  Cherkasova and Mehta teach
The non-transitory storage medium as recited in claim 11, wherein the backup schedule specifies: 

(i) where the saveset should be backed up; and, (Cherkasova [0022] If there are m tape drives (Tape.sub.1, . . . Tape.sub.m), and each tape drive is configured with k disk agents, then the following running counters may be established for each tape drive: [0023] DiskAgent.sub.i: a counter of available disk agents for Tape.sub.i;  [0024] TapeProcTime.sub.i: a counter of overall processing time assigned to Tape.sub.i.)
 (ii) when the saveset should be backed up. (Cherkasova [0053] An IP solver (e.g., CPLEX) can be used to find a feasible solution. Once an optimized job scheduling is provided by the solver, the backup jobs can be ordered by the assigned "start" timestamps, and then the backup application can schedule these jobs in the determined order.)
Claim(s) 3-4, 6, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova et al (US 20120131583 A1), referred herein as Cherkasova in view of Mehta et al. (US 20190278661 A1), referred herein as Mehta as applied to Claim 1, 11 above, and further in view of Protasov et al. (US 20190155695 A1), referred herein as Protasov.
Regarding Claim 3,  Cherkasova and Mehta teach
The enhanced backup job scheduling of Cherkasov and the RPO driven backup scheduling of Mehta do not explicitly teach the limitations in Claim 3. 
	However, Protasov teaches 
The method as recited in claim 1, further comprising monitoring computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server. (Protasov [0006] Aspects of the disclosure relate to forming and executing backup strategies for files using machine learning. [0028] The data analysis engine 101 performs stores backups of the data 121 in one or more of the storage destinations 1 to P. [0029] The learning engine 110 performs deep learning on the analysis sources 1 to M to recognize and classify data efficiently and accurately as the data changes over time.)
Cherkasova, Mehta, and Protasov  are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, and Protasov   before him or her to modify the enhanced backup job scheduling of Cherkasova, the RPO driven scheduling of Mehta to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so would be the improve the effectiveness of backup and data protection. Therefore, it would have been obvious to combine Cherkasova and Mehta with Protasov to obtain the invention as specified in the instant application claims. 
Regarding Claim 4,  Cherkasova, Mehta, and Protasovteach
The method as recited in claim 3, wherein data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule. (Protasov [0007] In one exemplary aspect, a method for forming and executing a backup strategy is implemented in a system that comprises a data analysis engine and a learning engine, the system comprising one or more processors [0032] The strategy processor 106 forms a backup strategy to use for the particular data based on machine learning, the information received from the processors 102 and 104 (i.e., document evaluation module 102 and categorization processor 104), and a set of data criteria 108.)
Regarding Claim 6,  Cherkasova and Mehta teach
The enhanced backup job scheduling of Cherkasov and the RPO driven backup scheduling of Mehta do not explicitly teach the limitations in Claim 6, even though Cherkasov teaches using Integer Programming (IP) for scheduling.
However, Protasov teaches 
The method as recited in claim 1, further comprising using a machine learning process to obtain the backup time.  (Protasov [0032] In one aspect, the strategy processor 106 forms backup strategies based on similarity of the data being backed up with previously backed-up data and performs machine learning in order to automate selection of the strategy. In other words, the above described rules are known by the strategy processor. According to one aspect of the disclosure, the backup strategy formed by the strategy processor 106 ensures optimal data integrity, optimizes the time and resources needed to create backups during a backup window (e.g., the time during which backup operations are performed))
Cherkasova, Mehta, and Protasov  are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, and Protasov   before him or her to modify the enhanced backup job scheduling of Cherkasova, the RPO driven scheduling of Mehta to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so would be the improve the effectiveness of backup and data protection. Therefore, it would have been obvious to combine Cherkasova and Mehta with Protasov to obtain the invention as specified in the instant application claims. 
Regarding Claim 13,  Cherkasova and Mehta teach
The enhanced backup job scheduling of Cherkasov and the RPO driven backup scheduling of Mehta do not explicitly teach the limitations in Claim 13. 
	However, Protasov teaches 
The non-transitory storage medium as recited in claim 11, wherein the operations further comprise monitoring a computing environment that includes the asset and the available backup servers to identify a change in the computing environment concerning the asset and/or a backup server.. (Protasov [0006] Aspects of the disclosure relate to forming and executing backup strategies for files using machine learning. [0028] The data analysis engine 101 performs stores backups of the data 121 in one or more of the storage destinations 1 to P. [0029] The learning engine 110 performs deep learning on the analysis sources 1 to M to recognize and classify data efficiently and accurately as the data changes over time.)
Cherkasova, Mehta, and Protasov  are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, and Protasov   before him or her to modify the enhanced backup job scheduling of Cherkasova, the RPO driven scheduling of Mehta to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so would be the improve the effectiveness of backup and data protection. Therefore, it would have been obvious to combine Cherkasova and Mehta with Protasov to obtain the invention as specified in the instant application claims. 
Regarding Claim 14,  Cherkasova, Mehta, and Protasovteach
The non-transitory storage medium as recited in claim 13, wherein data gathered as part of the monitoring process is used as a basis for generating a modified backup schedule.  (Protasov [0007] In one exemplary aspect, a method for forming and executing a backup strategy is implemented in a system that comprises a data analysis engine and a learning engine, the system comprising one or more processors [0032] The strategy processor 106 forms a backup strategy to use for the particular data based on machine learning, the information received from the processors 102 and 104 (i.e., document evaluation module 102 and categorization processor 104), and a set of data criteria 108.)
Regarding Claim 16,  Cherkasova and Mehta teach
The enhanced backup job scheduling of Cherkasov and the RPO driven backup scheduling of Mehta do not explicitly teach the limitations in Claim 6, even though Cherkasov teaches using Integer Programming (IP) for scheduling.
However, Protasov teaches 
The non-transitory storage medium as recited in claim 11, wherein the operations further comprise using a machine learning process to obtain the backup time. (Protasov [0032] In one aspect, the strategy processor 106 forms backup strategies based on similarity of the data being backed up with previously backed-up data and performs machine learning in order to automate selection of the strategy. In other words, the above described rules are known by the strategy processor ..According to one aspect of the disclosure, the backup strategy formed by the strategy processor 106 ensures optimal data integrity, optimizes the time and resources needed to create backups during a backup window (e.g., the time during which backup operations are performed))
Cherkasova, Mehta, and Protasov  are analogous art because they are from the same field of endeavor of backup scheduling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, and Protasov   before him or her to modify the enhanced backup job scheduling of Cherkasova, the RPO driven scheduling of Mehta to include the automation formation and execution of a backup strategy using machine learning from Protasov.  The motivation for doing so is some of the benefits of Protasov’s machine learning and RPO driven backup are listed as (Protasov[0005] an efficient and flexible method and system for forming and executing backup strategies, e.g., for backing up large volumes of dynamic data from various sources and file types. [0032]  In one aspect, the strategy processor 106 forms backup strategies based on similarity of the data being backed up with previously backed-up data and performs machine learning in order to automate selection of the strategy.) Therefore, it would have been obvious to combine Cherkasova and Mehta with Protasov to obtain the invention as specified in the instant application claims. 
Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherkasova et al (US 20120131583 A1), referred herein as Cherkasova in view of Mehta et al. (US 20190278661 A1), referred herein as Mehta as applied to Claim 1, 11 above, and further in view of Sreedharan (US 20130191342 A1), referred herein as Sreedharan.
Regarding Claim 9,  Cherkasova and Mehta teach
The enhanced backup job scheduling of Cherkasov and the RPO driven backup scheduling of Mehta do not explicitly teach the limitations in Claim 9. 
	However, Sreedharan teaches 
The method as recited in claim 1, wherein the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous backup of that saveset. (Sreedharan [0017] In some embodiments, a computer program product embodied in a computer readable medium comprises computer instructions to back up an object by leveraging a version control feature of the application software used to create or update said object in a manner so that the latest version of the object resides on a production server where it is created or updated and all the versions of the object including the original are included in a single instance of the object as stored at a backup location on a backup server.)
Cherkasova, Mehta, and Sreedharan are analogous art because they are from the same field of endeavor of data backup. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, and Sreedharan before him or her to modify the enhanced backup job scheduling of Cherkasova, the RPO driven scheduling of Mehta to include the automation formation and execution of a backup strategy using versioning to back up multiple versions of stored object from Sreedharan.  The motivation for doing so would be (Sreedharan [0003] faster and more reliable backup and restore while saving costly storage space by avoiding data redundancy.) Therefore, it would have been obvious to combine Cherkasova and Mehta with Sreedharan obtain the invention as specified in the instant application claims. 
Regarding Claim 19,  Cherkasova and Mehta teach
The enhanced backup job scheduling of Cherkasov and the RPO driven backup scheduling of Mehta do not explicitly teach the limitations in Claim 19. 
	However, Sreedharan teaches 
The non-transitory storage medium as recited in claim 11, wherein the backup schedule indicates that the saveset of the asset is backed up to the same backup server as any previous backup of that saveset. (Sreedharan [0017] In some embodiments, a computer program product embodied in a computer readable medium comprises computer instructions to back up an object by leveraging a version control feature of the application software used to create or update said object in a manner so that the latest version of the object resides on a production server where it is created or updated and all the versions of the object including the original are included in a single instance of the object as stored at a backup location on a backup server.)
Cherkasova, Mehta, and Sreedharan are analogous art because they are from the same field of endeavor of data backup. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cherkasova, Mehta, and Sreedharan before him or her to modify the enhanced backup job scheduling of Cherkasova, the RPO driven scheduling of Mehta to include the automation formation and execution of a backup strategy using versioning to back up multiple versions of stored object from Sreedharan.  The motivation for doing so would be the improve the effectiveness of backup and data protection. Therefore, it would have been obvious to combine Cherkasova and Mehta with Sreedharan obtain the invention as specified in the instant application claims. 
Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. 
On page 7-11, the Applicant argues about REJECTION UNDER 35 U.S.C. §101.
embodiments within scope of claims drawn to technical improvements… embodiments of the invention are clearly directed to the resolution of technical problems.
2.    claimed subject matter not abstract
As noted above, embodiments of the invention within the scope of the claims are clearly directed to the resolution of technical problems. As such, the claims are not directed to abstract subject matter.
backup operations not merely extraneous post-solution activity Applicant notes initially that the word 'backup' appears 310 times in the application
purported mental processes


Regarding the Applicant’s argument that “embodiments drawn to technical improvements, 
directed to resolution of technical problems”, “claimed subject matter not abstract”, “backup 
operations not merely extraneous pot-solution activity”, “purported mental processes”, the Examiner 
respectfully disagree. 
	Specifically, the Examiner notes that the claim elements themselves lack specific details on the resolution of technical problems and are not integrated into a practical application, and the limitation of generating, or modifying, a backup schedule based on the backup time, frequency,, wherein the backup schedule minimizes a number of time slots, within the fixed window of time, in which there are backups running, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. Therefore, modifying a backup scheduling based on backup time, frequency, fixed window of time, and number of supported back streams is a mental step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea. The additional elements - such as determining a frequency for the asset, backing up the saveset according to the backup schedule, etc. - amount to no more than mere data collection and apply the judicial exception using a generic computer component. There are no specific details on the backup, just “apply it” or “technological environment/field of use”. Backing up at this level of generality is just storing data. Backing up is an insignificant extra-solution activity as mere data output. Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  

On page 11-12, the Applicant argues about  CLAIM REJECTIONS UNDER 35 U.S.C. §103
The Office Action rejected claims 1-20 (of these, claims 1 and 11 are independent) under 35 U.S.C. § 103 as allegedly being unpatentable over various combinations of two or more of Cherkasova (US 2012/0131583), Mehta (US 2019/0278661), Protasov (US 2019/0155695) and Sreedharan (US 2013/0191342). Applicant respectfully disagrees but submits that for at least the reasons set forth below, the rejections should be withdrawn.
Cherkasova is concerned with a different problem than that addressed by example embodiments within the scope of the present claims.
In sum, the references individually and collectively fail to disclose all the claim elements.

Regarding the Applicant’s argument that “Cherkasova is concerned with a different problem” and “the references individually and collectively fail to disclose all the claim elements”,  the examiner respectfully disagree. 
Specifically, the Examiner respectfully notes that Cherkasova discloses systems and method of enhanced backup job scheduling using Integer programming (Cherkasova Abst,[0006, 0022-0024, 0033, 0053]), the automated backup schedule reduces or minimizes overall complete time for a given set of backup jobs (Cherkasova [0011]) and backing up the saveset according to backup schedule ((Cherkasova [0006]). Cherkasova is not relied upon to teach backups during a backup window of fixed length. Mehta discloses RPO driven backup scheduling, backup schedule based on frequency (Mehta Abst, [0293, 0295)) and fixed backup window ((Mehta [0334]). Please see mapping above for further details. Therefore, the 103 combination as a whole disclose the backup scheduler based on Integer programming.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 4112                                                                                                                                                                                                                                                                                                                                                                                                    
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183